              Case 1:19-cv-08615-ER Document 15 Filed 03/17/20 Page 1 of 1
  THE WEITZ LAW FIRM, P.A.
                                                                           Bank of America Building
                                                                      18305 Biscayne Blvd., Suite 214
                                                                           Aventura, Florida 33160

  March 17, 2020

  VIA CM/ECF
  Honorable Judge Edgardo Ramos
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10007-1312

                        Re:     Vuppala v. RAA NYC LLC., et al
                                Case 1:19-cv-08615-ER

  Dear Judge Ramos:

         The undersigned represents the Plaintiff in the above-captioned case matter.

         Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
  economic effects it is causing to virtually all businesses open to the public (including possible
  complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
  hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
  Conference in this matter.

          Further, since undersigned counsel is based in Florida, an in-person Conference would require
  possible unsafe roundtrip travel from Florida to New York (in both of which official states of
  emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
  York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
  underlying asthmatic-type health condition which, potentially, would be adversely affected by the
  COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
  alternative, undersigned counsel respectfully requests that any future Conference be conducted
  telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
  13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
  telephone or video conferencing where practicable.”

        The Court may wish to note that this is undersigned counsel's first request to stay this matter.
  Thank you for your consideration of this unexpected, but essential, request.

                                               Sincerely,
The request for a stay is DENIED. The
Court will freely consider requests to         By: /S/ B. Bradley Weitz             .
                                                   B. Bradley Weitz, Esq. (BW 9365)
hold conferences by telephone.
                                                   THE WEITZ LAW FIRM, P.A.
                                                   18305 Biscayne Blvd., Suite 214
SO ORDERED.                                        Aventura, Florida 33160
                                                   Tel.: (305) 949-7777
         Mar. 18, 2020                             Fax: (305) 704-3877
                                                   Email: bbw@weitzfirm.com
